Case 2:17-cv-05304-TR Document 98 Filed 07/15/21 Page 1 of 4

‘@B CONNELL
6: FOLEY

A TRADITION OF LEGAL EXCELLENCE SINCE 1938

Connell Foley LLP Patrick J. Hughes
Liberty View Building Partner
o oe Road Direct Dial 856.317.7103

Ute PHughes@connellfoley.com

Cherry Hill, NJ 08002
P 856.317.7100

July 15, 2021

VIA ECF

Honorable Timothy R. Rice, U.S.M.J.
U.S.D.C. — Eastern District of Pennsylvania
3029 U.S. Courthouse

601 Market Street — Courtroom 3-G
Philadelphia, PA 19106

Re: RCC Fabricators, Inc. vs. UMOJA Erectors, LLC, et al.
Case No: 2:17-cv-05304-TR

Dear Judge Rice:

Pursuant to the Court’s July 2, 2021 Order, RCC Fabricators, Inc. (“RCC”) submits this
sur-reply to the proposed Findings of Fact and Conclusions of Law of the Defendant, North
American Specialty Insurance Company (“NASIC”). Again, RCC stands by the proposed
Findings of Fact and Conclusions of Law previously submitted (Doc. No. 88) on June 18, 2021,
as well as its response submitted (Doc. No. 93) on July 2, 2021.

NASIC (Doc. No. 92)

While the paragraphs in NASIC’s response are not numbered, RCC will respond to each
in order.

Paragraph 1 — While NASIC wants to keep Umoja between RCC and D.A. Nolt, the
surety’s principal, for some purposes, it apparently claims its principal may be able to bring a direct
action against RCC, apparently to “back charge” RCC for money never paid to RCC. While RCC
could not bring a claim in this action against D.A. Nolt, the surety’s principal, (and one of the
many reasons for the Bond being required), Umoja had the opportunity, if it desired. Second, if,
as the surety continues to claim, it stands in the shoes of D.A. Nolt, then it may have made a choice

 

Roseland Jersey City Newark New York Cherry Hill Philadelphia
www.connellfoley.com

6019070-1
Case 2:17-cv-05304-TR Document 98 Filed 07/15/21 Page 2 of 4

‘@a CONNELL
July 15, 2021 & FOLEY

Page 2

not assert a counterclaim. Nevertheless, no counterclaim was made in this action, and no evidence
of an action against RCC has been introduced in this action.

Paragraph 2 — RCC relies on the comments to paragraph 1. In addition, Umoja attempted
to join D.A. Nolt long after discovery was complete (Doc. No. 31), and failed to comply with
procedural issues and contractual conditions, set forth in the oppositions (Doc. Nos. 33 and 34).
The motion was denied (Doc. No. 41).

Paragraph 3 — The issue is whether the surety, pursuant to the Bond (Exhibit 2), is obligated
for the payment to RCC, when the undisputed evidence showed that all of the fabricated steel and
hardware delivered by RCC was used in the Project. Further, the surety admits that D.A. Nolt has
funds in escrow sufficient to make payment to RCC, but RCC has not received any payment.

Paragraph 4 — RCC relies on the comments to paragraph 97 in Doc. No. 93. Further,
NASIC makes a compelling argument for the reason retainage should not be applicable to RCC in
its paragraph 15, as set forth in the comments below.

Paragraph 5 — All claims of payment by RCC are labeled by the surety as misleading.
However, the statement is accurate, as set forth on Exhibit 30.

Paragraph 6 — The statement that “D.A. Nolt has no idea what RCC allegedly did above
the base contract and why RCC did it,” is contradicted by the evidence. The testimony of Mr.
O’Brien and Mr. Knauff, as well as exhibits too numerous to list, demonstrate otherwise.

Paragraph 7 — Paragraph 98 of Exhibit 165 states: “Although RCC and Umoja encountered
hurdles during fabrication and install, they met their obligations.” That statement is the asserted
position of D.A. Nolt, the surety’s principal, in whose shoes the surety continually maintains it
stands. The statement is not “out of context.” Further, there is no evidence, and the surety does
not cite to any evidence, in its speculation regarding the “perspective of the City/PMA.” The
surety continues to argue about the position of D.A. Nolt because it is evidence that the surety
should pay RCC pursuant to the Bond (Exhibit 2).

Paragraph 8 — In paragraphs 47 and others, RCC sets forth the position of D.A. Nolt, the
surety’s principal, that “Nolt was substantially complete with the work by December 16, 2016,”
and sets forth the citations to both testimony and Exhibit 165 at 999. Once again, while the surety
wants to stand in the shoes of its principal for potential defenses, it attempts to disavow a stated
position of its principal.

Paragraph 9 — No citations for the statements made are included, because no
evidence was introduced at trial to support them.

6019070-1
Case 2:17-cv-05304-TR Document 98 Filed 07/15/21 Page 3 of 4

‘@a CONNELL
&

July 15, 2021 FOLEY

Page 3

Paragraph 10 — The point, as set forth in paragraph 56 of Doc. No. 88, is no evidence was
presented at the trial that the time frame for modifying the WTs caused any specific delay, costs
or damages

Paragraph 11 — Argument is made, but no citations to the record are provided, because
there was no such evidence submitted. RCC relies on the citations to the record set forth in
paragraph 57 of Doc. No. 88.

Paragraph 12 — While some of the evidence may be in conflict, RCC maintains that Exhibit
6, the bills of lading, and the testimony of RCC’s witnesses firmly support RCC’s position.

Paragraph 13 — RCC apologizes to the Court and counsel, as the reference to Exhibit “64”
in paragraph 92 of Doc. No. 88 should have stated Exhibits 164, at p.4, and 32.

39

Paragraph 14 — Clearly the parties differ in the use of the word “claim.” RCC means a
legal action, especially since RCC brought this action, and apparently NASIC uses the word to
mean email and letters. Further, the reference to “back charges” is another reference to payment
that was never made to RCC.

Paragraph 15 — The surety makes an excellent argument for the reason RCC should not be
subject to retainage, since NASIC argues that RCC’s contract (stating that no retainage is to be
withheld) (Exhibit 4) was entered “well in advance” of Umoja’s contract with D.A. Nolt (Exhibit
4). RCC also relies on the comment to paragraph 97 in Doc. No. 93.

Paragraph 16 — Despite the argument otherwise, the undisputed evidence shows that all of
the fabricated steel and hardware delivered by RCC was used in the Project.

Paragraph 17 — RCC relies on its comment to paragraph 83 in Doc. No. 93.

Respectfully submitted,

CONNELL FOLEY LLP

Is! Patrich 0.
Patrick J. Hughes

PJH/ps

cc: Tsiwen Law, Esq. (e-mail: tmlaw50@verizon.net)
Dean E. Weisgold, Esq. (e-mail: dean@weisgoldlaw.com)

6019070-1
Case 2:17-cv-05304-TR Document 98 Filed 07/15/21 Page 4 of 4

‘@a CONNELL
&}

July 15, 2021 FOLEY

Page 4

CERTIFICATE OF SERVICE

I, Patrick J. Hughes, hereby certify that on July 15, 2021, a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court using the Court’s Electronic Case
Filing (“ECF”) system. I further certify that, on this date, the foregoing was served upon all parties
via transmission of a Notice of Electronic Filing generated by ECF. I further certify that all parties
to this action are represented by counsel of record who are registered users of ECF that have

consented to receive electronic service.

By: s/Patrich . Hagler
DATE: July 15, 2021 Patrick J. Hughes

CONNELL FOLEY LLP
Liberty View Building, Suite 230
457 Haddonfield Road
Cherry Hill, NJ 08002
(856) 317-7100
phughes@connellfoley.com
Counsel for Plaintiff RCC Fabricators, Inc.

 

 

6019070-1
